SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-10153 HOMEFED CORPORATION (Exact name of registrant as specified in its Charter) Delaware (State or other jurisdiction of 33-0304982 (I.R.S. Employer incorporation or organization) Identification Number) 1903 Wright Place, Suite 220, Carlsbad, California (Address of principal executive offices) (Zip Code) (760) 918-8200 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.On April 25, 2013, there were 7,879,500 outstanding shares of the Registrant’s Common Stock, par value $.01 per share. HOMEFED CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets March31, 2013 and December 31, 2012 (Dollars in thousands, except par value) (Unaudited) ASSETS Real estate $ $ Cash and cash equivalents Investments available for sale (amortized cost of $36,492 and $36,385) Accounts receivable, deposits and other assets Net deferred tax asset TOTAL $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Liability for environmental remediation Deferred revenue Income taxes payable – Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY Common stock, $.01 par value; 25,000,000 shares authorized; 7,879,500 shares outstanding, after deducting 395,409 shares held in treasury 79 79 Additional paid-in capital Accumulated other comprehensive income 2 3 Accumulated deficit ) ) Total HomeFed Corporation common shareholders’ equity Noncontrolling interest Total equity TOTAL $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 HOMEFED CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the three month periods ended March 31, 2013 and 2012 (In thousands, except per share amounts) (Unaudited) REVENUES Sales of real estate $ $ Rental income Co-op marketing and advertising fees EXPENSES Cost of sales General and administrative expenses Farming expenses Administrative services fees to Leucadia National Corporation 45 45 Income (loss) from operations ) 95 Interest and other income 33 26 Income (loss) before income taxes and noncontrolling interest ) Income tax benefit (provision) ) Net income (loss) ) 58 Net income (loss) attributable to noncontrolling interest (6
